DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on March 23, 2021 has been considered by the examiner. An initialed copy of the IDS is included with this Office Action.

Drawings
The drawings are objected to because the Figures include numbers and letters that are blurry and less than .32 cm (1/8 inch) in height. (See 37 CFR 1.84(p)) 
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, 

Claim Objections
The claims are objected to because of the following informalities: 
in claim 1, lines 9-10, the Examiner suggests changing “the variable timing” to “the predetermined periodic variable timing” (see claim 1, line 4);
in claim 1, line 18, the Examiner suggests changing “the predetermined variable timing” to “the predetermined periodic variable timing” (see claim 1, line 4);
in claim 2, line 4, the Examiner suggests changing “the predetermined variable timing” to “the predetermined periodic variable timing” (see claim 1, line 4);
in claim 3, line 4, the Examiner suggests changing “the predetermined variable timing” to “the predetermined periodic
in claim 4, line 4, the Examiner suggests changing “the predetermined variable timing” to “the predetermined periodic variable timing” (see claim 1, line 4);
in claim 5, line 5, the Examiner suggests changing “the predetermined variable timing” to “the predetermined periodic variable timing” (see claim 1, line 4);
in claim 6, line 10, the Examiner suggests changing “the variable timing” to “the predetermined periodic variable timing” (see claim 6, lines 4-5); and
in claim 6, line 19, the Examiner suggests changing “the predetermined variable timing” to “the predetermined periodic variable timing” (see claim 6, lines 4-5).
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder (i.e. “unit”) that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are: 
a.	RF unit, signal dividing unit and control unit in claims 1 and 6; 
b,	combination unit in claim 3; and
b.	movable unit in claims 4 and 5.
Because these claim limitations are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-6 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, 
With regard to claims 1 and 6, the detailed description does not describe the signal dividing unit with sufficient detail to show that the applicant was in possession of the claimed invention as a whole. Paragraph [0021] describes the inputs and outputs of signal dividing unit 14 but does not provide any details of how the signal dividing unit generates signals D1 to D4 in accordance with antenna characteristics. The disclosure provides several embodiments of the characteristic variable antenna in Figures 1, 3(1) – 3(3) and 4 and having different antenna characteristics (e.g. directivity and phase in paragraph [0020]) but does not describe how changing the antenna characteristics changes/affects the signal dividing unit to provide the D1 to D4 signals. For example, how is the signal divided, by the signal dividing unit, into signals D1 – D4 for a characteristic variable antenna as shown Fig. 3(1) compared to a characteristic variable antenna as shown in Fig. 3(a)?
With regard to claims 1 and 6, the detailed description does not describe the control unit with sufficient detail to show that the applicant was in possession of the claimed invention as a whole. Paragraph [0022] mentions control unit 16 as switching antenna characteristics by selecting one of the four antennas in Fig. 1. However, the disclosure does not provide any details of how the control unit gives “a predetermined variable timing” for the different embodiments of the characteristic variable antenna in accordance with the sampling period of the ADC. For example, how does the sampling period of the ADC unit affect “the predetermined variable timing” (i.e. the output of the control unit)? Or how does the control unit determine “the predetermined variable timing” based on the sampling period of the ADC? E.g. does the control unit output a 
Furthermore, how is “the predetermined variable timing” generated by the control unit for the different embodiments of the characteristic variable antenna since some embodiments are directed to the mechanical aspect (i.e. movement) of the antenna element itself (see Figs. 3(2) and 3(2)) whereas other embodiments are directed to selecting/combining received signals for processing (see Figs. 1, 3(1) and 4)? 
With regard to claim 3, the detailed description does not describe the combination unit with sufficient detail to show that the applicant was in possession of the claimed invention as a whole. Paragraph [0030] mentions switching the characteristics in accordance with a combination of antennas to be combined but does not provide any structure or details for performing the switching and/or combining. For example, the disclosure does not provide any details of how the combination unit combines the antenna element outputs with respect to the predetermined variable timing (e.g. how does the predetermined timing affect the combination)? The disclosure also does not describe how/when the antenna characteristics are switched by the combination unit? For example, are the antenna characteristics switched and then the outputs of the antenna elements are combined? 
Dependent claim(s) are rejected under the same ground(s) as the claim(s) from which it depends.

Claims 1-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly 
With regard to claims 1 and 6, the limitation “a predetermined periodic variable timing” on lines 4 and 4-5, respectively, renders the respective claims indefinite. It is unclear what is meant by “a predetermined periodic variable timing” since “predetermined” and “periodic” have meanings that are inconsistent with “variable”. It doesn’t make sense for the timing to be “predetermined”/“periodic” (i.e. fixed or occurring at regular intervals) while also being “variable” (i.e. not consistent or having a fixed pattern; liable to change).
In claims 1 and 6, the claim limitations “signal dividing unit” and “control unit” invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed functions and to clearly link the structure, material, or acts to each function. The figures show boxes labelled as “signal dividing unit 14” and “control unit 16” but does show the details/components within these units. Furthermore, the specification does not describe any structure for performing the dividing function or any structure for giving the predetermined variable timing to the characteristic variable antenna in accordance with the sampling period of the ADC unit. For example, with regard to the “signal dividing unit,” paragraph [0021] describes the inputs and outputs of signal dividing unit 14 but does not describe any structure that generates signals D1 to D4 in accordance with antenna characteristics. Similarly, with regard to the “control unit,” paragraph [0022] describes control unit 16 as switching antenna characteristics but does not describe any structure that gives a predetermined variable timing to the different embodiments of the characteristic variable antenna. Therefore, the claim is 
Applicant may:
(a)        Amend the claim so that each of these claim limitations will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the 
In claim 3, the claim limitation “combination unit” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. FIG. 3(1) shows a box labeled as “combination unit 111” but does not show the details/components within the unit. Furthermore, the specification does not describe any structure for combining the outputs of the plurality of antenna elements in a different combination in accordance with the predetermined variable timing and switching the antenna characteristics. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that each of these claim limitations will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
Dependent claim(s) are rejected under the same ground(s) as the claim(s) from which it depends.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-3 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Petrovic (US Patent No. 8,681,890 B2) in view of Rooyen (US Patent No. 7,940,871 B2) and Hasegawa (US Patent No. 8,488,702 B2).
With regard to claims 1 and 6, Petrovic discloses the claimed invention including a characteristic variable antenna (e.g. 220 and 225 in Fig. 2); an RF unit (e.g. 230 and 232 in Fig. 2 wherein the corresponding structure for “RF unit” is an RF front end as described in paragraph [0021]); an ADC unit (e.g. 234 in Fig. 2); a signal dividing unit 
With regard to claim 3, Petrovic in view of Rooyen and Hasegawa disclose a characteristic variable antenna including plurality of antenna elements having different characteristics and a combination unit to combine the outputs of the elements in different combinations. Rooyen discloses characteristic variable antennas that have a plurality of antenna elements having different characteristics and a combination unit to combine the outputs of the elements in different combinations. (See FIGs. 20 and 24) It .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Gorsuch et al. (US Patent No. 7,860,182 B2) discloses a communication device with a characteristic variable antenna, an RF unit, an ADC unit, a signal dividing unit, a demodulation unit and a control unit. (See FIGs. 2 and 3)

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Betsy Deppe whose telephone number is 571-272-3054. The examiner can normally be reached Monday, Wednesday and Thursday, 7:00 am - 3:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam Ahn, can be reached on 571-272-3044. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 



/BETSY DEPPE/Primary Examiner, Art Unit 2633